Citation Nr: 1636846	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to a higher initial evaluation for patellofemoral syndrome with degenerative joint disease of the right knee, rated as noncompensable prior to July 16, 2012, and as 10 percent disabling since July 16, 2012.  

2.  Entitlement to a higher initial evaluation for patellofemoral syndrome with degenerative joint disease of the left knee, rated as noncompensable prior to July 16, 2012, and as 10 percent disabling since July 16, 2012.  

3.  Entitlement to a higher initial evaluation for chronic sprains with degenerative joint disease of the right ankle, rated as noncompensable prior to July 16, 2012, and as 10 percent disabling since July 16, 2012.  

4.  Entitlement to a higher initial evaluation for chronic sprains with degenerative joint disease of the left ankle, rated as noncompensable prior to July 16, 2012, and as 10 percent disabling since July 16, 2012.  

5.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine status post fusion.  

6.  Entitlement to an evaluation in excess of 10 percent for left elbow bursitis.  

7.  Entitlement to an evaluation in excess of 10 percent for left shoulder rotator cuff tendonitis.  

8.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.  

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for an upper respiratory disability.

12.  Entitlement to service connection for residuals of a concussion.

13.  Entitlement to service connection for migraine headaches.

14.  Entitlement to service connection for bilateral peripheral neuropathy, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977, and from April 1978 to February 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, dated in September 2009, February 2010, July 2010, and April 2012.  

The Veteran testified at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher evaluations for patellofemoral syndrome with degenerative joint disease of the right knee, patellofemoral syndrome with degenerative joint disease of the left knee, chronic sprains with degenerative joint disease of the right ankle, chronic sprains with degenerative joint disease of the left ankle, degenerative joint disease of the cervical spine status post fusion, left elbow bursitis, left shoulder rotator cuff tendonitis, and degenerative joint disease of the lumbar spine, as well as entitlement to service connection for bilateral hearing loss, an upper respiratory disability, residuals of a concussion, migraine headaches, and bilateral peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants entitlement to service connection for tinnitus, the only issue adjudicated herein.  Therefore, as this is a full grant of the benefit sought on appeal with respect to this issue, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Here, the Veteran contends that he has tinnitus that had its onset during active duty.  Specifically, he alleges that he developed tinnitus as a result of exposure to in-service acoustic trauma in the form of noise from Lockheed C-130 Hercules military transport aircraft, Bell UH-1 Iroquois military helicopters, and the firing of weapons.

With respect to establishing a current disability, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability for purposes of service connection.

Concerning an in-service event or injury, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of tinnitus.  However, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible for purposes of establishing an in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  In particular, the Veteran's DD Form 214 demonstrates that his military occupation specialties were military policeman and indirect fire infantryman, and that he earned an Expert Badge for training with the M16 rifle.  Based on this evidence, in-service acoustic trauma is presumed and the Board finds the Veteran has established an in-service event and injury for service connection purposes.  

Concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran was provided with a VA audiological examination in January 2010, at which time he was diagnosed as having tinnitus.  However, the VA audiologist indicated that the Veteran reported significant military noise exposure but also reported occupational and recreational noise exposure partially without ear
protection; as such, the VA audiologist could not determine without speculation whether the tinnitus began during service as a result of military noise exposure or whether it was a result of post-service occupational and recreational noise exposure.  Conversely, in correspondence dated in October 2009, the Veteran's private otolaryngologist opined that the Veteran's current tinnitus was more likely as not related to his service in the military, to include exposure to noise from aircraft, artillery, explosions, and gunfire.

Furthermore, the United States Court of Appeals for Veterans Claims has recognized tinnitus as an organic disease of the nervous system for VA purposes, and therefore, 38 C.F.R. § 3.303(b) is applicable.  Fountain v. McDonald, 2013-0654, 2015 WL 510609 (Feb. 9, 2015).  The Board also notes that a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C.A. § 1154(a) (2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Again, the Board finds nothing in the record that would refute the Veteran's competency and credibility.  Therefore, the Veteran's statements concerning symptoms of tinnitus during service and since separation from service are credible and competent evidence of continuity of symptomatology for purposes of service connection.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether tinnitus had its onset during active duty.  As such, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks entitlement to higher evaluations for patellofemoral syndrome with degenerative joint disease of the right knee, patellofemoral syndrome with degenerative joint disease of the left knee, chronic sprains with degenerative joint disease of the right ankle, chronic sprains with degenerative joint disease of the left ankle, degenerative joint disease of the cervical spine status post fusion, left elbow bursitis, left shoulder rotator cuff tendonitis, and degenerative joint disease of the lumbar spine, as well as entitlement to service connection for bilateral hearing loss, an upper respiratory disability, residuals of a concussion, migraine headaches, and bilateral peripheral neuropathy.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to all claims, the Veteran testified at his April 2016 Board videoconference hearing that he received recent treatment at the Valdosta Community Based Outpatient Clinic in Valdosta, Georgia, as well as the Lake City VA Medical Center in Lake City, Florida.  However, a review of the claims file reveals the most recent records from the Valdosta Community Based Outpatient Clinic dated in December 2015 and the most recent records from the Lake City VA Medical Center dated in March 2015.  As such, any records from the Valdosta Community Based Outpatient Clinic dated from December 2015 to the present, and any records from the Lake City VA Medical Center dated from March 2015 to the present should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

With respect to the issues of entitlement to higher evaluations for patellofemoral syndrome with degenerative joint disease of the right knee, patellofemoral syndrome with degenerative joint disease of the left knee, chronic sprains with degenerative joint disease of the right ankle, chronic sprains with degenerative joint disease of the left ankle, the Board notes that the Veteran was last provided with VA examinations relevant to these disabilities in July 2012, over four years ago.  In both his April 2016 Board videoconference hearing testimony and his July 2016 Appellate Brief, the Veteran indicated that the symptomatology associated with these disabilities had increased in severity since the July 2012 examination.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the above, the Board concludes that new examinations are warranted to determine the current extent and severity of the Veteran's service-connected knee and ankle disabilities.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the issues of entitlement to higher evaluations for degenerative joint disease of the cervical spine status post fusion, left elbow bursitis, left shoulder rotator cuff tendonitis, and degenerative joint disease of the lumbar spine, they were denied by the RO in an April 2012 rating decision.  The Veteran filed a timely notice of disagreement in May 2012.  However, it does not appear that the RO has ever provided the Veteran with a statement of the case addressing these issues.  Although these issues were not raised by the Veteran at his April 2016 Board videoconference hearing, they were addressed by his representative in his July 2016 Appellate Brief Presentation.

The Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue(s) to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

With respect to the issue of entitlement to service connection for bilateral hearing loss, the Veteran was provided with a VA audiological examination in January 2010, at which time the VA audiologist found that the Veteran's hearing acuity was within normal limits for VA purposes.  However, the Veteran submitted correspondence dated in October 2009 in which his private otolaryngologist, R. V. Allen, M.D., diagnosed him as having moderate high-frequency
sensorineural hearing loss in the left ear and mild-to-severe high-frequency
sensorineural hearing loss in the right ear, which was "more likely as not" related to in-service noise exposure.  

At his April 2016 Board videoconference hearing, the Veteran testified that Dr. Allen provided him with an audiological evaluation.  However, the audiogram associated with that evaluation does not seem to be associated with the claims file.  The Veteran should be asked to authorize release of records from the provider to VA or to submit these records himself. 

With respect to the issue of entitlement to service connection for an upper respiratory disability, the Veteran indicated on his April 1974 Report of Medical History at enlistment that he suffered from "mild hay fever" and that he had asthma at age 11 or 12, although he had not had asthma since then.  However, on his corresponding April 1974 Report of Medical Examination at induction, the Veteran's nose, sinuses, mouth, and throat were found to be within normal limits.  In June 1974, the Veteran reported sinus headaches and was diagnosed as having maxillary sinusitis; in December 1978, he complained of fever, respirations, and wheezing, and was diagnosed as having viral syndrome; later that month, he was seen again for inflamed lungs and was diagnosed as having bronchitis; in September 1981, he reported nasal congestion, sore throat, and dizziness, and was diagnosed as having an upper respiratory infection; in May 1983, he reported a sore throat with congestion and was diagnosed as having tonsillitis; in November 1984, he complained of a sore throat with difficulty swallowing and a runny nose.

In June 2014, the Veteran was provided with a VA examination, at which time he was diagnosed as having allergic rhinitis.  However, the examiner opined that the Veteran's hay fever/allergic rhinitis preexisted his periods of active duty service and was not permanently aggravated by service.  The examiner explained that there was no current objective evidence of chronic sinusitis, and that the Veteran was seen for acute and transient conditions in service that typically resolve with no residual.  The 
examiner indicated that she did not see a diagnosis of allergic rhinitis in service, and that there was a span of 24 years with no objective evidence of allergic rhinitis or sinusitis (or asthma) following discharge from service.  As such, the examiner concluded that there was no objective evidence that the Veterans preexisting hay
fever/allergic rhinitis was aggravated by service.

In correspondence dated in June 2011, the Veteran's private primary care physician opined that the Veteran suffered from many in-service bouts of "sinusitis, allergic rhinitis (undiagnosed, but present), maxillary sinusitis and was hospitalized for pneumonia once."   The private physician opined that these upper respiratory infections, especially allergic rhinitis, resulted in the Veteran's subsequent development of obstructive sleep apnea.

In correspondence dated in November 2013, a VA physician acknowledged that June 2011 private physician letter and opined that allergic rhinitis and sleep apnea should have been service connected, in the context of the Veteran's reported treatment for allergic rhinitis and several other upper respiratory issues on many
occasions during the military service.  

At his April 2016 Board videoconference hearing, the Veteran testified that his hay fever preexisted service but was subsequently aggravated during his periods of service.  

The Board finds a remand is required because the June 2014 VA medical opinion of record addressing the Veteran's claimed upper respiratory disability is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).  Veterans are considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance to service or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The presumption of soundness can only be rebutted by clear and unmistakable (obvious or manifest) evidence that demonstrates that (1) an injury or disease existed before acceptance and enrollment into service, and (2) it was not aggravated by such service.  Id.  Demonstrating "clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no aggravation result be "undebatable."  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999); see also 38 C.F.R. § 3.304(b) (noting clear and unmistakable evidence is evidence that is "obvious or manifest").  Here, the June 2014 VA examiner did not use the appropriate standard when rendering her opinions.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Valdosta Community Based Outpatient Clinic in Valdosta, Georgia, dated from December 2015 to the present, and associate them with the claims file.  Additionally, any records from the Lake City VA Medical Center in Lake City, Florida, and any associated outpatient clinics, dated from March 2015 to the present, should be obtained and associated with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Ask the Veteran to authorize the release of any private treatment records not already in the claims file, including records from his private otolaryngologist, R. V. Allen, M.D., or to submit the records himself.  All attempts to obtain these records must be documented in the claims file.  Make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, then (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

3.  After the record development outlined above is completed, provide the Veteran with a VA knee examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner is asked to determine the current level of impairment and severity of the Veteran's patellofemoral syndrome with degenerative joint disease of the bilateral knees.  

The examiner is specifically asked to describe flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension.  All ranges of motion should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the left knee degenerative joint disease, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Additionally, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's knee disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner is also specifically asked to describe any ligament instability, recurrent subluxation, or lateral instability of the bilateral knees and, if so, its severity.

A complete rationale for any opinion offered should be provided.

4.  Schedule the Veteran for a VA examination to evaluate the nature and severity of his service-connected chronic sprains with degenerative joint disease of the bilateral ankles.  The examiner must review the claims file in conjunction with the examination.  Any medically indicated special tests, including X-rays, should be accomplished, and all subjective complaints and objective symptoms must be documented.  Range of motion findings pertinent to the Veteran's bilateral ankles must be measured with a goniometer and reported in degrees, to include on repetitive motion testing, during flare-ups (if possible), and in consideration of any additionally limited motion due to pain, weakened movement, incoordination and/or instability of the joint.  

Additionally, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's ankle disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

5.  Provide the Veteran a statement of the case with respect to the issues of entitlement to higher evaluations for degenerative joint disease of the cervical spine status post fusion, left elbow bursitis, left shoulder rotator cuff tendonitis, and degenerative joint disease of the lumbar spine, pursuant to a notice of disagreement received in May 2012 to an April 2012 rating decision.  The Veteran should be informed of the actions necessary to perfect an appeal with respect to these issues.  Thereafter, this issues should be returned to the Board only if an adequate and timely substantive appeal is filed.

6.  The Veteran must be afforded the appropriate VA examination to determine whether his respiratory disability was caused or aggravated by his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and other medical opinions, the examiner must state whether clear and unmistakable evidence establishes that the Veteran's respiratory disability existed prior to service.  If so, the clear and unmistakable evidence must be identified.  VA must inform the examiner that "clearly and unmistakable" is an onerous evidentiary burden which means that the evidence is undebatable.

If the examiner determines that clear and unmistakable evidence establishes that the Veteran's respiratory disability did exist prior to service, the opinion must address whether clear and unmistakable evidence demonstrates it was aggravated due to his active duty service.  If so, the clear and unmistakable evidence must be identified.  The examiner must be informed that aggravation means that the disability was permanently worsened beyond the natural progression of the disease and that temporary or intermittent flare-ups of a preexisting injury during service are insufficient to constitute "aggravation in service," unless the underlying condition itself, as contrasted with mere symptoms, has worsened.

If the examiner determines that the Veteran's respiratory disability did not clearly and unmistakably exist prior to service, the opinion must state whether the Veteran's current respiratory disability was directly caused by his active duty military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, then it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the following issues on appeal:  (1) entitlement to a higher evaluation for patellofemoral syndrome with degenerative joint disease of the right knee; (2) entitlement to a higher evaluation for patellofemoral syndrome with degenerative joint disease of the left knee; (3) entitlement to a higher evaluation for chronic sprains with degenerative joint disease of the right ankle; (4) entitlement to a higher evaluation for chronic sprains with degenerative joint disease of the left ankle; (5) entitlement to service connection for bilateral hearing loss; (6) entitlement to service connection for an upper respiratory disability; (7) entitlement to service connection for residuals of a concussion; (8) entitlement to service connection for migraine headaches; and (9) entitlement to service connection for bilateral peripheral neuropathy.  If any benefit remains denied, then the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


